DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 4/21/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-9, 14-16, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al (US 2022/0217800) [hereafter R1].
For claims 1, 9, and 16, R1 discloses receiving a command that indicates adding or activating a Secondary Cell (SCell) or a Primary cell of a secondary cell group (PSCell) by a User Equipment (UE) (paragraphs 3-18, 26-35 95-130, Fig 3, 5 send/receive an activation command), wherein the command comprises information of a temporary Reference Signal (RS) (paragraphs 3-18, 26-35 95-130, Fig 3, 5 reference signal); detecting the temporary RS according to the information by the UE paragraphs 3-18, 26-35 95-130, Fig 3, 5 detecting); and using the temporary RS to add or activate the SCell or the PSCell by the UE (paragraphs 3-18, 26-35 95-130, Fig 3, 5 Activating the SCell by the UE by using the temporary RS).
For claims 6, 14, and 19, R1 discloses the temporary RS is a Tracking RS (TRS) (Paragraph 20 the RS includes a tracking reference signal TRS).
For claim 7, R1 discloses the temporary RS is detected after completing Radio Frequency (RF) returning for the SCell or the PSCell, and the temporary RS is detected on each beam (paragraphs 15-18).
For claims 8, 15, and 20, R1 discloses the command is received in a Radio Resource Control (RRC) configuration, a Medium Access Control (MAC) Control Element (CE), or a Downlink Control Information (DCI) (paragraph 80); and the information of the temporary RS comprises a slot offset between a slot where the command is transmitted to the UE and a first slot of the temporary RS, a time-frequency resource location, and a number of consecutive temporary RS bursts (paragraphs 3-18, 26-35 95-105 the number of times, the slot the send and when to send).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over R1 in view of Zhang et al (US 2021/0227432) [hereafter R2].
For claims 2 and 10, R1 discloses the temporary RS is a Synchronization Signal Block (SSB). However, R1 does not explicitly state comprising a Primary Synchronization Signal (PSS) and a Secondary Synchronization Signal (SSS) only. Towever, R2 discloses a SSB comprising a Primary Synchronization Signal (PSS) and a Secondary Synchronization Signal (SSS) only in a similar system (paragraph 120).  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify R1 to use a PSS and SSS only in the SSB taught by R2.  The rationale to combine would be to use a known technique in a similar device, to use a standard technique in the art for transmitting reference signals increasing compatibility and marketability, to decrease overhead, to increase transmission rate, and design choice. 
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over R1 in view of R2 as applied to claim 2 above, and further in view of Zhang et al (US 2020/0053782) [hereafter R3].
For claims 3 and 11, the previous combination does not explicitly state each of the PSS and the SSS comprises a respective sequence with reversed order; or the PSS and the SSS are in a first symbol and a second symbol of the SSB in which the second symbol is prior to the first symbol; or each of the PSS and the SSS comprises a respective sequence generated from a Primary Cell Identity (PCI) with a value greater than 1007. However, R3 discloses each of the PSS and the SSS comprises a respective sequence with reversed order; or the PSS and the SSS are in a first symbol and a second symbol of the SSB in which the second symbol is prior to the first symbol; or each of the PSS and the SSS comprises a respective sequence generated from a Primary Cell Identity (PCI) with a value greater than 1007 (paragraphs 146-149 reversing the multiplexing order for the PSS and SS in the SSB). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify R1 to each of the PSS and the SSS comprises a respective sequence with reversed order; or the PSS and the SSS are in a first symbol and a second symbol of the SSB in which the second symbol is prior to the first symbol; or each of the PSS and the SSS comprises a respective sequence generated from a Primary Cell Identity (PCI) with a value greater than 1007 taught by R3.  The rationale to combine would be to use a known technique in a similar device, to use a standard technique in the art for transmitting reference signals increasing compatibility and marketability, to decrease overhead, to increase transmission rate, and design choice.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over R1 in view of Rahman et al (US 2021/0337525) [hereafter R4].
For claims 4 and 12, R1 discloses the temporary RS is a Synchronization Signal Block (SSB). However, R1 does not explicitly state comprising a Primary Synchronization Signal (PSS) and a Secondary Synchronization Signal (SSS), and PBCH data. Towever, R4 discloses a SSB comprising a Primary Synchronization Signal (PSS) and a Secondary Synchronization Signal (SSS) and PBCH data in a similar system (paragraph 120).  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify R1 to use a PSS and SSS and PBCH in the SSB taught by R4.  The rationale to combine would be to use a known technique in a similar device, to use a standard technique in the art for transmitting reference signals increasing compatibility and marketability, to increase data transmission rate, and design choice. 
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over R1 in view of R4 as applied to claim 4 above, and further in view of R3.
For claims 5 and 13, the previous combination does not explicitly state each of the PSS and the SSS comprises a respective sequence with reversed order; or the PSS and the SSS are in a first symbol and a second symbol of the SSB in which the second symbol is prior to the first symbol; or each of the PSS and the SSS comprises a respective sequence generated from a Primary Cell Identity (PCI) with a value greater than 1007. However, R3 discloses each of the PSS and the SSS comprises a respective sequence with reversed order; or the PSS and the SSS are in a first symbol and a second symbol of the SSB in which the second symbol is prior to the first symbol; or each of the PSS and the SSS comprises a respective sequence generated from a Primary Cell Identity (PCI) with a value greater than 1007 (paragraphs 146-149 reversing the multiplexing order for the PSS and SS in the SSB). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify R1 to each of the PSS and the SSS comprises a respective sequence with reversed order; or the PSS and the SSS are in a first symbol and a second symbol of the SSB in which the second symbol is prior to the first symbol; or each of the PSS and the SSS comprises a respective sequence generated from a Primary Cell Identity (PCI) with a value greater than 1007 taught by R3.  The rationale to combine would be to use a known technique in a similar device, to use a standard technique in the art for transmitting reference signals increasing compatibility and marketability, to decrease overhead, to increase transmission rate, and design choice.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over R1 in view of R2 in view of R3.
For claim 17, R1 discloses the temporary RS is a Synchronization Signal Block (SSB). However, R1 does not explicitly state comprising a Primary Synchronization Signal (PSS) and a Secondary Synchronization Signal (SSS) only. Towever, R2 discloses a SSB comprising a Primary Synchronization Signal (PSS) and a Secondary Synchronization Signal (SSS) only in a similar system (paragraph 120).  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify R1 to use a PSS and SSS only in the SSB taught by R2.  The rationale to combine would be to use a known technique in a similar device, to use a standard technique in the art for transmitting reference signals increasing compatibility and marketability, to decrease overhead, to increase transmission rate, and design choice.  The previous combination does not explicitly state each of the PSS and the SSS comprises a respective sequence with reversed order; or the PSS and the SSS are in a first symbol and a second symbol of the SSB in which the second symbol is prior to the first symbol; or each of the PSS and the SSS comprises a respective sequence generated from a Primary Cell Identity (PCI) with a value greater than 1007. However, R3 discloses each of the PSS and the SSS comprises a respective sequence with reversed order; or the PSS and the SSS are in a first symbol and a second symbol of the SSB in which the second symbol is prior to the first symbol; or each of the PSS and the SSS comprises a respective sequence generated from a Primary Cell Identity (PCI) with a value greater than 1007 (paragraphs 146-149 reversing the multiplexing order for the PSS and SS in the SSB). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify R1 to each of the PSS and the SSS comprises a respective sequence with reversed order; or the PSS and the SSS are in a first symbol and a second symbol of the SSB in which the second symbol is prior to the first symbol; or each of the PSS and the SSS comprises a respective sequence generated from a Primary Cell Identity (PCI) with a value greater than 1007 taught by R3.  The rationale to combine would be to use a known technique in a similar device, to use a standard technique in the art for transmitting reference signals increasing compatibility and marketability, to decrease overhead, to increase transmission rate, and design choice.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over R1 in view of R4 in view of R3.
R1 discloses the temporary RS is a Synchronization Signal Block (SSB). However, R1 does not explicitly state comprising a Primary Synchronization Signal (PSS) and a Secondary Synchronization Signal (SSS), and PBCH data. Towever, R4 discloses a SSB comprising a Primary Synchronization Signal (PSS) and a Secondary Synchronization Signal (SSS) and PBCH data in a similar system (paragraph 120).  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify R1 to use a PSS and SSS and PBCH in the SSB taught by R4.  The rationale to combine would be to use a known technique in a similar device, to use a standard technique in the art for transmitting reference signals increasing compatibility and marketability, to increase data transmission rate, and design choice. The previous combination does not explicitly state each of the PSS and the SSS comprises a respective sequence with reversed order; or the PSS and the SSS are in a first symbol and a second symbol of the SSB in which the second symbol is prior to the first symbol; or each of the PSS and the SSS comprises a respective sequence generated from a Primary Cell Identity (PCI) with a value greater than 1007. However, R3 discloses each of the PSS and the SSS comprises a respective sequence with reversed order; or the PSS and the SSS are in a first symbol and a second symbol of the SSB in which the second symbol is prior to the first symbol; or each of the PSS and the SSS comprises a respective sequence generated from a Primary Cell Identity (PCI) with a value greater than 1007 (paragraphs 146-149 reversing the multiplexing order for the PSS and SS in the SSB). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify R1 to each of the PSS and the SSS comprises a respective sequence with reversed order; or the PSS and the SSS are in a first symbol and a second symbol of the SSB in which the second symbol is prior to the first symbol; or each of the PSS and the SSS comprises a respective sequence generated from a Primary Cell Identity (PCI) with a value greater than 1007 taught by R3.  The rationale to combine would be to use a known technique in a similar device, to use a standard technique in the art for transmitting reference signals increasing compatibility and marketability, to decrease overhead, to increase transmission rate, and design choice.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Gonuguntla et al (US 2022/0264448) discloses SCell activation; Lee et al (US 2019/0215117) discloses secondary cell activation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R CROMPTON whose telephone number is (571)270-3678. The examiner can normally be reached 10AM-4PM ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R CROMPTON/Primary Examiner, Art Unit 2463